 

Exhibit 10.5

PERFORMANCE STOCK UNIT AWARD AGREEMENT

JUNIPER PHARMACEUTICALS, INC.

AMENDED AND RESTATED 2015 LONG-TERM INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is made effective as of the __ day of
_________, 20[__] (hereinafter called the “Date of Grant”), between Juniper
Pharmaceuticals, Inc., a Delaware corporation (hereinafter called the
“Company”), and ______________ (hereinafter called the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Amended and Restated 2015 Long-Term
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Performance Stock Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

Number of Stock Units Awarded

__________Stock Units (the “Award”)

 

I. Grant of Restricted Security Units.  The Committee hereby grants to the
Participant under the Plan the  number of Performance Stock Units set forth in
this Agreement, and subject to all of the terms and conditions in this Agreement
and the Plan, copies of which the Participant acknowledges having
received.  Unless otherwise defined herein, the capitalized terms in this
Agreement shall have the meanings ascribed to those terms in the Plan.  In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall prevail unless otherwise
indicated.

1. Vesting Criteria.  The Performance Stock Units shall vest, if at all, upon
the attainment of the -performance objectives set forth on Exhibit 1 to this
Agreement (the “Performance Objectives”), which shall be determined in the sole
discretion of the Committee.  Notwithstanding anything herein to the contrary,
if any Performance Objective has not been met by the date set forth on Exhibit 1
with respect to the relevant Performance Objective, the Performance Stock Units
with respect to such Performance Objective shall immediately be forfeited
without any further action.

 

--------------------------------------------------------------------------------

 

Except as set forth below, Performance Stock Units that are unvested as of
Participant’s Termination of Service (as defined in the Plan) with the Company
shall be immediately forfeited as of such termination and the Company shall have
no further obligations with respect thereto.

No Performance Stock Units granted to Participant shall vest in accordance with
the terms of this Agreement and Exhibit 1 unless and until the Committee
certifies that the relevant Performance Objectives(s) have been achieved.  This
determination of whether any Performance Objective has been met shall be made
within a reasonable period following the availability of all data necessary to
determine whether the Performance Objectives have been achieved.  

Notwithstanding anything to the contrary in this Agreement or in the Plan, this
Award shall become fully vested upon a Change of Control.  

3. Conversion into Common Stock.  Shares of Common Stock will be issued as soon
as practicable following vesting of the Performance Stock Units, but in no event
later than March 15th of the year following the year in which the vesting
occurs.  The Common Stock will be issued in Participant’s name (or may be issued
to Participant’s executor or personal representative, in the event of
Participant’s death or Disablement), and may be effected by recording shares on
the stock records of the Company or by crediting shares in an account
established on Participant’s behalf with a brokerage firm or other custodian, in
each case as determined by the Company.  In no event will the Company be
obligated to issue a fractional share.

Notwithstanding the foregoing, the Company will not be obligated to deliver any
shares of the Common Stock during any period when the Company determines that
the conversion of a Performance Stock Unit or the delivery of shares hereunder
would violate any laws of the United States and/or may issue shares of Common
Stock subject to any restrictive legends that, as determined by the Company’s
counsel, are necessary to comply with securities or other regulatory
requirements.  

4. Suspension or Termination of Performance Stock Units for Misconduct.  If at
any time the Committee reasonably believes that Participant has committed an act
of misconduct, the vesting of the Performance Stock Units may be suspended
pending a determination of whether an act of misconduct has been committed. If
the Board or the Committee determines that Participant has committed an act of
misconduct, all Performance Stock Units not vested as of the date the Company
was notified that Participant may have committed an act of misconduct will be
cancelled and neither Participant nor any beneficiary will be entitled to any
claim with respect to the Performance Stock Units whatsoever. Any determination
by the Board or the Committee with respect to the foregoing will be final,
conclusive, and binding on all interested parties. For the purposes of this
Agreement, misconduct means: embezzlement, fraud, dishonesty, nonpayment of any
obligation owed to the Company, breach of fiduciary duty or deliberate disregard
of Company rules resulting in loss, damage or injury to the Company, an
unauthorized disclosure of any Company trade secret or confidential information,
any conduct constituting unfair competition, inducing any customer to breach a
contract with the Company or inducing any principal for whom the Company acts as
agent to terminate such agency relationship.

 

--------------------------------------------------------------------------------

 

5. Termination of Employment.  Except as expressly provided otherwise in this
Agreement, if Participant’s employment by the Company terminates for any reason,
whether voluntarily or involuntarily, all Performance Stock Units not then
vested will be cancelled on the date of employment termination, regardless of
whether such employment termination is as a result of a divestiture or
otherwise.   In addition, Participant’s transfer from the Company to any
Subsidiary or from any one Subsidiary to another, or from a Subsidiary to the
Company is not deemed a termination of employment.  

6. Tax Withholding.  Participant shall, no later than the date as of which the
value of any portion of this Award first becomes includable in the gross income
of Participant for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state, or local taxes of any kind required by law to be withheld by the Company
with respect to such income.  The Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to Participant.  The Company’s obligation to deliver Common Stock to
Participant is subject to and conditioned on tax withholding obligations being
satisfied by Participant.

Unless provided otherwise by the Committee, these obligations will be satisfied
by the Company withholding from the number of shares of Common Stock that would
otherwise be issued hereunder with a Fair Market Value up to the required
withholding amount.  The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of the Performance Stock Units or the subsequent
sale of any of the shares of Common Stock underlying the Performance Stock Units
that vest and are settled. The Company does not commit and is under no
obligation to structure this Award to reduce or eliminate Participant’s tax
liability.

7. Rights as a Stockholder. Participant will have the rights of a stockholder
only after shares of the Common Stock have been issued to Participant following
vesting of Participant’s Performance Stock Units and satisfaction of all other
conditions to the issuance of those shares as set forth in this
Agreement.  Performance Stock Units will not entitle Participant to any rights
of a stockholder of Common Stock and there are no voting or dividend rights with
respect to Participant’s Performance Stock Units.  

8. Uncertificated Shares.  To the extent that this Agreement provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange or quotation system on
which Shares are listed or quoted.  

9. Successors and Assigns.  This Agreement shall be binding on all successors
and assigns of the Company and Participant, including, without limitation, the
estate of Participant and the executor, administrator or trustee of such estate,
or any receiver or trustee in bankruptcy or representative of Participant’s
creditors.  

10. The Delivery and Execution of Electronic Documents.  To the extent permitted
by applicable law, the Company may (a) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to the Performance
Stock Units (including without limitation,

 

--------------------------------------------------------------------------------

 

prospectuses required by the U.S. Securities and Exchange Commission) and all
other documents that the Company is required to deliver to its shareholders
(including without limitation, annual reports and proxy statements) and (b)
permit Participants to electronically execute applicable Performance Stock Units
documents (including, but not limited to, this Agreement) in a manner prescribed
by the Committee.  

11. Transferability. The Performance Stock Units may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by Participant
otherwise than by will or by the laws of descent and distribution or pursuant to
a domestic  relations order, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Performance Stock Units to heirs or legatees of Participant shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and a copy of such evidence as the Committee may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions hereof.

12. Employment Rights; Excluded Compensation.  Neither the Performance Stock
Units, this Agreement, nor any action taken hereunder shall be construed as
giving Participant the right to be retained in the employ or service of the
Company or any of its subsidiaries or affiliates and shall not lessen or affect
the Company’s right to terminate the employment of or make any other
employment-related decisions regarding such Participant, with or without
Cause.  

13. Section 409A.  This Agreement shall be interpreted in such a manner that all
provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code  If any provision of the Plan or this Agreement
could cause the Performance Stock Units to be subject to additional taxes,
accelerated taxation, interest or penalties under Section 409A of the Code, the
Company may, in its sole discretion and without the Participant’s consent,
modify the Plan and/or this Agreement:  (i) to comply with, or avoid being
subject to, Section 409A of the Code, or to avoid the imposition of any taxes,
accelerated taxation, interest or penalties under Section 409A of the Code, and
(ii) to maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A of the
Code.  This Section 13 does not create an obligation on the part of the Company
to modify the Plan or this Agreement and does not guarantee any tax treatment
with respect to the Performance Stock Units.

14. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to Participant at the address appearing in the personnel records of
the Company for Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

15. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.

 

--------------------------------------------------------------------------------

 

16. Broad Authority. By accepting this Agreement, Participant agrees and
acknowledges that all decisions and determinations of the Committee shall be
final and binding on Participant, his or her beneficiaries and any other person
having or claiming an interest in the Performance Stock Units.

17. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

18. Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
this Agreement or the Performance Stock Units under any applicable law, such
provision shall be construed or deemed amended to conform to applicable law (or
if such provision cannot be so construed or deemed amended without materially
altering the purpose or intent of this Agreement and the grant of the
Performance Stock Units hereunder, such provision shall be stricken as to such
jurisdiction and the remainder of this Agreement and the award shall remain in
full force and effect).

19. Complete Agreement. Except as otherwise provided for herein, this Agreement
and those agreements and documents expressly referred to herein embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
The terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of Participant.

[Signatures on next page.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.

 

Juniper Pharmaceuticals, Inc.

 

 

Name:             

 

 

Title:             

 

Participant

 

 

NAME             

TITLE

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

PERFORMANCE OBJECTIVES

 

- 6 -